On Motion for Rehearing.
Amadeo has changed counsel since his briefs were submitted. His new counsel urges that the trial court’s charge during the sentencing phase of the proceedings fails to comply with the standards enunciated in Fleming v. State, 240 Ga. 142 (240 SE2d 37) (1977), Hawes v. State, 240 Ga. 327 (240 SE2d 833) (1977), Spivey v. State, 241 Ga. 477 (246 SE2d 288) (1978), Burger v. State, 242 Ga. 28 (247 SE2d 834) (1979) and Holton v. State, 243 Ga. 312 (1979).
Amadeo asserts, first, that the charge fails to make it clear to the jury that they could have recommended life imprisonment even though they might find beyond a reasonable doubt the existence of one or more statutory aggravating circumstances. Second, he contends that the trial court erroneously commented to the jury that Amadeo put up no evidence in mitigation.
The first ground is lacking in merit. The trial court furnished the jury with, and explained the use of, various forms of verdict, including one the jury could have used to indicate that although they had found one or more aggrávating circumstances to have existed, they nonetheless recommended "mercy or that defendant’s punishment be life imprisonment.” Once again, the trial court charged the jury that "if you find an aggravating circumstance or circumstances, indicate whether you *633recommend the death penalty or life imprisonment.”
The second ground raised by Amadeo also is without merit. While paraphrasing the law pertaining to the presentence hearing, the trial court stated: ". . . the jury shall hear additional evidence and [sic] extenuation, mitigation and aggravation of the punishment, and you will recall that neither side did this. The state did not put up any aggravating circumstances or things to be considered; neither did the defendant put up any mitigating circumstances . . .” (Emphasis supplied.) Facially, this might appear to be error on the part of the trial court. Elsewhere, the court charged on the two aggravating circumstances relied upon by the state and that the jury could dispense mercy although one or more of these aggravating circumstances might have been found by the jury to have existed. However, the following exchange between the court and counsel in the presence of the jury puts any facial appearance of error to rest: "The court: All right. Now gentlemen, as you know, this brings us to the punishment phase. Mr. Briley, does the State have any aggravating circumstances that you would like to — I mean any evidence of aggravation that you would like to submit? Mr. Briley: We rely upon the evidence already submitted to the jury, Your Honor. The Court: All right, any evidence of mitigation that the defense would like to put in? Mr. Prior: No, sir, Your Honor.”
The trial court did not charge that no evidence in aggravation or in mitigation was presented during the entire proceedings. Rather, in light of the transcript, the comment merely was made to remind the jury that no additional evidence was presented during the sentencing phase. The jury could not have been misled. The jury was authorized by the court’s charge to recommend a life sentence or to dispense mercy whether or not they found one or more aggravating circumstances. We find no error.

Motion for rehearing denied.


All the Justices concur.